UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A (Amendment No. 1) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended September 26, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-8445 BIGLARI HOLDINGS INC. (Exact name of registrant as specified in its charter) INDIANA 37-0684070 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification No.) 17, Suite 400 San Antonio, Texas (Address of principal executive offices) (Zip Code) (210) 344-3400 Registrant’s telephone number, including area code Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, stated value $.50 per share New York Stock Exchange Securities registered pursuant to Section 12(g) of the Act: NONE Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes o No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No x The aggregate market value of the voting and non-voting common stock held by non-affiliates of the registrant as of April 11, 2012 was approximately $490,567,737 based on the closing stock price of $405.73 per share on that day. As of January 21, 2013 1,433,716 shares of the registrant’s Common Stock, $0.50 stated value, were outstanding. DOCUMENTS INCORPORATED BY REFERENCE None. Table of Contents Table of Contents Page PART III Item 10. Directors, Executive Officers and Corporate Governance 1 Item 11. Executive Compensation 4 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 14 Item 13. Certain Relationships and Related Transactions, and Director Independence 16 Item 14. Principal Accountant Fees and Services 18 PART IV Item 15. Exhibits and Financial Statement Schedules 20 Signatures 21 Index to Exhibits 22 i Table of Contents EXPLANATORY NOTE This Amendment No. 1 on Form 10-K/A (the “Amendment”) amends the Annual Report on Form 10-K of Biglari Holdings Inc. (“Biglari Holdings,” “we”, “us”, “our”, the “Company” or the “Corporation”) for the fiscal year ended September 26, 2012, originally filed with the Securities and Exchange Commission (the “SEC”) on December 10, 2012 (the “Original Filing”).Since we will not file our definitive proxy statement within 120 days of our fiscal year ended September 26, 2012, we are filing this Amendment to include the information required by Part III, which was omitted from the Original Filing.In addition, in connection with the filing of this Amendment and pursuant to the rules of the SEC, we are including with this Amendment certain currently dated certifications.Accordingly, Item 15 of Part IV has also been amended to reflect the filing of these currently dated certifications. This Form 10-K/A does not attempt to modify or update any other disclosures set forth in the Original Filing, except as required to reflect the additional information included in Part III and Part IV of this Form 10-K/A.Additionally, this Form 10-K/A, except for the additional information included in Part III and Part IV, speaks as of the filing date of the Original Filing and does not update or discuss any other Company developments subsequent to the date of the Original Filing. ii Table of Contents PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE Executive Officers The following table sets forth information regarding our executive officers: Name Age Position with Company Sardar Biglari(1) 35 Chief Executive Officer - Biglari Holdings Biglari Capital Corp. (“Biglari Capital”) Steak n Shake Operations, Inc. (“Steak n Shake”) Western Sizzlin Corporation (“Western”) Chairman - Biglari Holdings Biglari Capital Steak n Shake Western Duane E. Geiger 50 Interim Chief Financial Officer - Biglari Holdings Chief Financial Officer - Steak n Shake Bruce Lewis 48 Controller – Biglari Holdings Member of the Board of Directors of the Company Mr. Biglari was elected Chairman of the Board in June 2008 and appointed Chief Executive Officer in August 2008 following his election to the Board of Directors at the 2008 Annual Meeting of Shareholders.In addition, Mr. Biglari has served as Chairman and Chief Executive Officer of Biglari Capital, a wholly-owned subsidiary of the Corporation and general partner of The Lion Fund, L.P. (“Lion Fund”), a private investment fund, since its inception in 2000.He has also served as Chairman, since March 2006, Chief Executive Officer and President, since May 2007, and a director, since December 2005, of Western, a diversified holding company, which was acquired by the Corporation in March 2010.Mr. Biglari has also served as a director of CCA Industries, Inc. (“CCA Industries”), a manufacturer and marketer of health and beauty aids, since August 2011. Mr. Geiger was named Interim Chief Financial Officer in July 2008.He has also served as Vice President since 2004, Controller from 2004 until January 2012 and in various other positions with the Company since 1993. Mr. Lewis was named Controller in January 2012.From 2007 to 2011, Mr. Lewis was Senior Vice President and Controller of Blockbuster, Inc. 1 Table of Contents Our executive officers are appointed annually by the Board of Directors, or at such interim times as circumstances may require. Directors Our Board of Directors currently consists of six members, each of whom is elected to serve one year, or until his or her successor is duly elected and qualified, or until he or she resigns, is removed or becomes disqualified. Name Age Position and Business Experience Sardar Biglari 35 Chairman, since June 2008, and Chief Executive Officer, since August 2008, of Biglari Holdings.Chairman and Chief Executive Officer of Biglari Capital, a wholly-owned subsidiary of Biglari Holdings and general partner of the Lion Fund, a private investment fund, since its inception in 2000.He has also served as Chairman, since March 2006, Chief Executive Officer and President, since May 2007, and a director, since December 2005, of Western, a diversified holding company, which was acquired by Biglari Holdings in March 2010.Director of CCA Industries, a manufacturer and marketer of health and beauty aids, since August 2011.Mr. Biglari has extensive managerial and investing experience in a broad range of businesses through his services as Chairman and Chief Executive Officer of the Company and its major operating subsidiaries.He also has experience serving on the boards of directors of public companies. Philip L. Cooley 69 Vice Chairman of the Board since April 2009.Prassel Distinguished Professor of Business at Trinity University, San Antonio, Texas, from 1985 until his retirement in May 2012.Served as an advisory director of Biglari Capital since 2000 and as Vice Chairman and a director of Western from March 2006 and December 2005, respectively, until its acquisition by Biglari Holdings in March 2010.Director of CCA Industries since August 2011.Dr. Cooley has extensive business and investment knowledge and experience.He also has experience serving on the boards of directors of public companies. Kenneth R. Cooper 68 Director of Biglari Holdings since 2010.Attorney in the private practice of law in San Antonio, Texas specializing in real estate transactions.Served as a director of Western from February 2007 until its acquisition by Biglari Holdings in March 2010.Mr. Cooper has extensive real estate experience and knowledge of Western’s business. William L. Johnson 70 Director of Biglari Holdings since February 2012. President and Chief Executive Officer of The Berean Group, LLC, a business consulting firm, since June 2002.Vice Chairman of the Board of Fremont Michigan InsuraCorp, Inc., a property and casualty insurance provider, from 2003 until 2011.Mr. Johnson has leadership, business management and public company experience. James P. Mastrian 70 Director of Biglari Holdings since August 2012.Mr. Mastrian retired from Rite Aid Corporation in August 2008.He was the special advisor to the Chairman and Chief Executive Officer.Chief Operating Officer of Rite Aid Corporation from October 2005 to August 2007.Director of CCA Industries from 2009 to August 2012.Mr. Mastrian served in a leadership role in the retail sector and has extensive marketing experience. 2 Table of Contents Ruth J. Person 67 Director of Biglari Holdings since 2002.Chancellor and Professor of Management, University of Michigan-Flint.Former Chancellor, Indiana University Kokomo and Professor of Management from 1999 through 2008.Member, Board of Managers, Hurley Medical Center, Flint, Michigan.Formerly served as President and member of the board of directors of Workforce Development Strategies, Inc. and as a member of the Key Bank Advisory Board – Central Indiana.Dr. Person has years of experience in leadership and board positions, and as a professor of management, at various institutions. Section 16(a) Beneficial Ownership Reporting Compliance Section 16(a) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), requires the Corporation’s officers and directors, and persons who own more than ten percent of a registered class of the Corporation’s equity securities, to file reports of ownership and changes in ownership with the SEC and the New York Stock Exchange.Officers, directors and greater than ten-percent shareholders are required by SEC regulation to furnish the Corporation with copies of all Section 16(a) forms they file. Based solely on its review of the copies of such forms received by it, and written representations from certain reporting persons that no Section 16(a) forms were required for those persons, the Corporation believes that during fiscal 2012 all filing requirements applicable to its officers, directors and greater than ten-percent shareholders were complied with. Code of Conduct The Corporation has adopted a Code of Conduct for all directors, officers and employees as well as directors, officers and employees of each of its subsidiaries.The Code of Conduct is available on the Corporation’s website at www.biglariholdings.com.A copy of the Code of Conduct may also be obtained at no charge by written request to the attention of the Secretary of the Corporation at 17est, Suite 400, San Antonio, Texas78257. Changes to Procedures for Shareholders to Nominate Persons for Election to the Board of Directors There were no material changes made during fiscal 2012 to the procedures by which shareholders may recommend nominees to our Board of Directors. Audit Committee Matters The Board has established an Audit Committee in accordance with Section 3(a)(58)A of the Exchange Act.The Audit Committee consists of Kenneth R. Cooper, William L. Johnson, James P. Mastrian and Ruth J. Person.The Board of Directors has determined that each of William L. Johnson, James P. Mastrian and Ruth J. Person meets the definition of “audit committee financial expert” as that term is used in Item 407(d)(5) of Regulation S-K promulgated under the Exchange Act.All current members of the Audit Committee meet the criteria for independence set forth in Rule 10A-3 under the Exchange Act and in Section 303A of the New York Stock Exchange Listed Company Manual. 3 Table of Contents ITEM 11. EXECUTIVE COMPENSATION Compensation Discussion and Analysis This Compensation Discussion and Analysis is designed to provide shareholders with a better understanding of our compensation philosophy, core principles, and decision making process.It explains the compensation-related actions taken with respect to the executive officers who are identified in the Summary Compensation Table (the “Named Executive Officers”).Details regarding the compensation we paid to the Named Executive Officers for fiscal 2012 are found in the tables and narrative which follows them. Compensation Philosophy Introduction Biglari Holdings is a diversified holding company engaged in a number of diverse business activities.The Company’s long-term objective is to maximize per-share intrinsic value of the Company.The Company’s most important operating subsidiaries are engaged in investment management and the franchising/operating of restaurants.All major operating, investment, and capital allocation decisions are made for the Company by Sardar Biglari, Chairman and Chief Executive Officer of the holding company and its main operating subsidiaries. Our executive compensation consists exclusively of a salary and a cash bonus.In fiscal 2009, our restructuring into a diversified holding company effected significant changes to our compensation system.For example, throughout fiscal 2010 and 2011, our executive officers consisted of only our Chief Executive Officer, Sardar Biglari, and our Interim Chief Financial Officer, Duane Geiger.One executive officer was added in fiscal 2012, our Controller, Bruce Lewis.In fiscal 2010, the Governance, Compensation and Nominating Committee and our shareholders approved the Amended and Restated Incentive Bonus Agreement with Mr. Biglari (the “Incentive Agreement”), which embodies the pay-for-performance ethos of the Company and its focus on maximizing long-term shareholder value. To assist shareholders in fully understanding the information in this Form 10-K/A, we have included an overview of our current and future compensation structure. The Governance, Compensation and Nominating Committee Our program for compensation of executive officers differs from those of most public companies.The Governance, Compensation and Nominating Committee of our Board (the “Committee”) was created in fiscal 2010.The Committee determines the amount of compensation pursuant to the Incentive Agreement.The Committee’s functions include oversight of our compensation policies in general, which are described in the Committee’s charter.Under the Committee’s compensation tenets, the Corporation does not grant stock options to executive officers. The Committee has delegated to Mr. Biglari the responsibility of establishing the compensation of other executive officers.Factors Mr. Biglari considers in setting executive officer salary are typically subjective, such as his perception of the merits of the executive’s performance and any changes in that executive’s functional responsibilities.Mr. Biglari will also affix the compensation for the senior executives of the Company’s major subsidiaries.He may utilize different incentive arrangements, with their terms dependent upon such elements as the economic potential or capital intensity of the business.The incentives could be large and will always be tied to the operating results for which an executive exercises authority. Compensation of Named Executive Officers—Fiscal Years 2012, 2011 and 2010 Compensation of Sardar Biglari After the Corporation’s restructuring as a diversified holding company Mr. Biglari’s duties increased substantially.In recognition of Mr. Biglari’s expanded and significant role, the Committee decided to redesign his compensation arrangement to coincide more sensibly with his numerous operating and capital-allocation responsibilities.Furthermore, the Company and the Committee espouse a results-oriented, pay-for-performance incentive system that reflects its entrepreneurial culture.To assure a fair, objective, and reasoned compensation system, the Committee retained Towers Watson, nationally recognized compensation consultants, to assist in formulating an appropriate incentive compensation arrangement.The Committee firmly believes it has designed a compensation system that is rational, innovative, and equitably aligned with shareholder interests.In essence, the rationale underlying the remuneration plan emphasizes that pay is based upon performance, and is in line with the compensation paid by the Company’s peer group. 4 Table of Contents In designing Mr. Biglari’s incentive arrangement, the Committee examined carefully market data provided by Towers Watson regarding the total remuneration of chief executives in a peer group of 36 companies, which consisted of restaurants, asset managers, and diversified holding companies.These executives carried out responsibilities similar in scope to Mr. Biglari’s.The peer group was composed of 18 quick-service and casual-dine restaurants and 18 asset management firms and diversified holding companies.The Committee believes both types of companies that comprise the peer group are appropriate comparisons given Mr. Biglari’s dual responsibilities and duties, which encompass restaurant operations and capital allocation and investment management. Because of the Company’s strategic direction and business model, the Committee reviewed the pay practices and fee structures of a broad group of asset managers.The most common type of incentive arrangement was based on a percentage of returns or gains above a predetermined hurdle rate.The Committee noted that this type of arrangement resembled Mr. Biglari’s compensation arrangement as Chairman and Chief Executive of Biglari Capital prior to the Company’s acquisition of Biglari Capital, general partner of the Lion Fund. In addition, the Committee tailored Mr. Biglari’s compensation arrangement to fulfill the following seven objectives: 1. Alignment with Shareholders – Mr. Biglari’s interests should be aligned with those of the shareholders.He should have a strong economic incentive to build long-term business value and thereby create shareholder value. 2. Appropriateness – Mr. Biglari should be compensated for his combined responsibilities as Chairman and Chief Executive Officer of a diversified holding company.His compensation should acknowledge and be in keeping with the expansion of his responsibilities from the time he joined the Corporation.His total remuneration should be commensurate with or below that of executives at other like companies. 3. Equitability concerning Lion Fund Transaction – Mr. Biglari’s compensation should, at least partially, be viewed in light of the opportunity cost and remuneration which he gave up through the Lion Fund transaction. 4. Pay for Performance – The compensation program should correlate pay with performance.Common pay vehicles like discretionary bonuses, stock options, time-vested shares and other similar perquisites and benefits should be eliminated because the Committee believes that these conventional incentives (e.g., stock options, restricted stock, etc.) do not closely relate to shareholder value creation. 5. Reduction of Conflicts of Interests – Mr. Biglari should focus on the Corporation’s long-term success.The potential for conflicts of interest which could have arisen over Mr. Biglari’s compensation arrangement with Biglari Capital should be nullified. 6. No Dilution of Shareholder Ownership – Mr. Biglari’s compensation program should not increase the number of shares outstanding, which would dilute a shareholder’s ownership in the Corporation. 7. Mitigation of Risks – The compensation program should not create undue risks to the Corporation and should be able to limit potential hazards. 5 Table of Contents Economic Terms of Incentive Agreement The Corporation initially entered into the Incentive Agreement with Mr. Biglari on April 30, 2010, and it was amended and restated on September 28, 2010.The Incentive Agreement was approved by 82% of the votes cast by our shareholders at our special meeting held on November 5, 2010. The following summary encapsulates the major economic provisions of the Incentive Agreement: Incentive Formula. The Incentive Agreement establishes a performance-based annual incentive payment to Mr. Biglari contingent on the growth of the Corporation’s adjusted book value in each fiscal year.If the Corporation exceeds a 6% annual adjusted book value growth hurdle, Mr. Biglari would receive incentive compensation equal to 25% of the Corporation’s growth in adjusted book value in excess of that measuring point.For purposes of the Incentive Agreement, the Corporation’s book value is determined by the Corporation’s net income and other comprehensive income, on a consolidated basis, excluding dividends, shares issuances or buybacks, and other factors unrelated to Mr. Biglari’s exhibited performance.For example, share issuances for the acquisition of businesses or assets, in and of themselves, will not increase Mr. Biglari’s incentive compensation for any year or any successive years.Thus, the pay is linked to economic progress.Calculation of increased book value and the incentive compensation payments to Mr. Biglari under the Incentive Agreement are subject to the approval of the Committee, which has sole authority for monitoring and administering the Incentive Agreement.Payments to Mr. Biglari under the Incentive Agreement will not exceed $10 million with respect to any one-year performance period. High Water Mark. Mr. Biglari will not receive incentive compensation under the Incentive Agreement unless the Corporation’s book value exceeds the previous highest level in book value, or the “high water mark,” plus a 6% growth in book value, i.e., the hurdle rate.As such, in a fiscal year in which book value declines, the marker for subsequent fiscal years will require the complete recovery of the deficit from the last high water mark plus attaining the stated 6% hurdle rate before Mr. Biglari is eligible for a bonus. Purchase of Common Stock.The Incentive Agreement provides that Mr. Biglari will use an amount equal to at least 30% of his annual pre-tax incentive compensation to purchase shares of the Company’s Common Stock on the open market within 120 calendar days of his receipt of such payment, subject to restrictions under the Corporation’s insider trading policy.Mr. Biglari is then required to hold such shares for a minimum of three years from the date of purchase, subject to the terms of the Incentive Agreement. For fiscal 2012, the Company’s adjusted book value increased approximately $77.2 million, or 24.9%, resulting in an incentive bonus payment to Mr. Biglari of $10,000,000, the maximum incentive bonus under the Incentive Agreement. The increase in adjusted book value included $52.0 million of investment gains, composed of realized gains of $2.6 million ($4.2 million pre-tax) and unrealized appreciation of $49.4 million ($79.6 million pre-tax). If investment gains had not contributed to the increase in book value in fiscal 2012, the incentive bonus payment to Mr. Biglari would have been approximately $1.6 million. In fiscal 2012, investment gains significantly increased the Company’s economic and book value. We believe in linking pay to economic gain. Over time we believe economic gains will be reflected in the Company’s share price. For fiscal 2011, the Company’s adjusted book value increased approximately $32.8 million, or 11.7%, resulting in an incentive bonus payment to Mr. Biglari of $3,992,391. For fiscal 2010, Mr. Biglari’s incentive bonus was determined solely with respect to the fourth fiscal quarter, during which the Company’s adjusted book value grew by 3.2%. Accordingly, a pro rata adjusted book value growth hurdle of approximately 1.4% (based on the number of days in such quarter) was used to determine the incentive bonus payment to Mr. Biglari, and the 3.2% increase in the Company’s adjusted book value during such quarter resulted in an incentive bonus payment to Mr. Biglari of $1,206,896. Mr. Biglari’s current base salary of $900,000 was set during fiscal 2009 by the Compensation Committee of the Board of Directors (prior to being merged with the Governance and Nominating Committee). 6 Table of Contents Compensation of Interim Chief Financial Officer The salary and bonus for the Interim Chief Financial Officer in fiscal 2012, 2011 and 2010 were based upon the decision of Mr. Biglari.In determining such amounts, Mr. Biglari considered subjective factors such as his perception of the executive’s performance and changes in functional responsibility. Compensation of Controller The salary and bonus for the Controller in fiscal 2012 were based upon the decision of Mr. Biglari.In determining such amounts, Mr. Biglari considered subjective factors such as his perception of the executive’s performance and changes in functional responsibility. Employment Agreements, Severance, and Change-in-Control Arrangements Current Structure Mr. Biglari does not have an employment agreement with the Corporation.The Incentive Agreement remains in effect as long as Mr. Biglari remains the Chief Executive Officer of the Company, but does not alter his at-will employment arrangement with the Company. On January 26, 2010, the Corporation and Mr. Geiger terminated his prior agreement concerning employment, severance, or change in control.Instead the Corporation and Mr. Geiger entered into a new, simpler agreement.The new contractual obligation stipulates that, only in the event Mr. Biglari ceases to be Chairman and Chief Executive Officer of the Corporation, shall Mr. Geiger have the option of terminating his employment with the Corporation and receiving a lump sum severance payment equal to one year of his then current base compensation.The new accord, unlike the prior one, does not contemplate or contractually bind the Corporation to severance payment in the event of termination without cause. Mr. Lewis does not have an employment agreement with the Corporation. Termination Events Under the Incentive Agreement If, on or prior to the third anniversary of the Incentive Agreement, there is a change in control of the Corporation, Mr. Biglari is terminated by the Corporation without “cause” or Mr. Biglari resigns for “good reason,” Mr. Biglari has the option, exercisable within 30 days after the occurrence of any such event, to repurchase Biglari Capital from the Corporation for a purchase price equal to Biglari Capital’s adjusted capital balance, in its capacity as general partner of the Lion Fund, through the repurchase date, less any distributions in respect of such amount previously received by the Corporation, which is the equivalent formula used to determine the purchase price paid to Mr. Biglari for the acquisition of Biglari Capital. If the option described in the preceding paragraph expires unexercised after three years, and after such time there is a change in control of the Corporation, Mr. Biglari is terminated by the Corporation without “cause” or Mr. Biglari resigns for “good reason,” Mr. Biglari will be entitled to receive a severance payment equal to 299% of the average annual cash compensation (consisting of his base salary and incentive compensation) paid to him since the date of the Incentive Agreement, subject to reduction to the extent necessary so that no portion of the severance payment will be subject to the excise tax imposed by Section 4999 of the Internal Revenue Code of 1986, as amended. Effect of a Change in Control, Death, Disability or Retirement on Equity Grants Prior to fiscal 2009, equity-based incentives were a significant element of total executive officer compensation.These equity-based incentives consisted of stock options and restricted stock. In the event of the death of an option recipient, then his/her estate may exercise the option in full at any time prior to its expiration.In the event of an option recipient’s retirement, he/she may exercise any vested options within three months from the date of retirement.Should an option recipient’s employment end as a result of a disability, then he/she would be able to exercise the options as if the recipient had remained with the Corporation through (i) cessation of payments under a disability pay plan of the Corporation, (ii) the recipient’s death, or (iii) the recipient’s 65th birthday. 7 Table of Contents All prior restricted stock plans, the 2006 Steak n Shake Employee Stock Option Plan and the 2008 Equity Incentive Plan contain provisions that accelerate the vesting of the awards upon a change in control.Options granted under prior stock option plans may be accelerated upon a change in control at the discretion of the Board. The number of unvested shares that would vest on a change in control, and the value of those shares as of the end of the fiscal year, is set forth in the table below entitled “Outstanding Equity Awards at Fiscal Year End.” During fiscal year 2010, we resolved to suspend, indefinitely, all future option grants and placed a moratorium on the issuance of restricted stock. Deductibility Cap on Executive Compensation Section 162(m) of the Internal Revenue Code generally disallows a federal income tax deduction to any publicly held corporation for compensation to the principal executive officer, principal financial officer, or any of the three other most highly compensated executive officers in excess of $1 million in any taxable year.Payments made pursuant to the Incentive Agreement, however, are intended to qualify as “performance based compensation,” eligible for continued deductibility with shareholder approval.To preserve the tax deductibility of such compensation, the Corporation sought and obtained approval of the Incentive Agreement at the November 5, 2010 special meeting of shareholders. In fiscal 2012, we did not pay compensation that was not deductible under Section 162(m). Compensation Policies Relating to Risk Management The Committee believes that our compensation policies and practices do not encourage unnecessary or excessive risk taking and that any risks arising from our compensation policies and practices are not reasonably likely to have a material adverse effect on the Corporation. 8 Table of Contents Summary Compensation Information The following table shows the compensation paid to the Company’s Chief Executive Officer, Interim Chief Financial Officer and Controller, who are the Company’s only executive officers and whom we refer to herein collectively as our “Named Executive Officers,” for the 2012, 2011 and 2010 fiscal years. SUMMARY COMPENSATION TABLE Name and Principal Position Fiscal Year Salary ($) Bonus ($) Non-Equity Incentive Plan Compensation ($)a All Other Compensation($) Total ($) Sardar Biglari, $ $
